Melvin Mayfield, Judge, concurring. I concur in the decision reached by the majority. I do not, however, find this case significantly different from Olson v. Everett, 8 Ark. App. 230, 650 S.W.2d 247 (1983), in which I dissented. There, the appellant was fired for failing to disclose the fact that he was epileptic — which was a dishonest act. Here, the appellant was fired because he falsely represented he had received a high school diploma — which was a dishonest act. The real difference in the two cases, it seems to me, is the result reached by this court.